Exhibit 10.1
AGREEMENT TO
EXTEND CLOSING DATE
UNDER
STOCK PURCHASE AGREEMENT


THIS AGREEMENT TO EXTEND CLOSING DATE UNDER STOCK PURCHASE AGREEMENT (this
“Agreement”), is made as of the 28th day of October, 2011, by and among Web
Merchants Atlanta, LLC, a Georgia limited liability company (the “Purchaser”);
Liberator, Inc. (f/k/a WES Consulting, Inc.), a Florida corporation (“Seller”);
Web Merchants Inc., a Delaware corporation (the “Company”); Louis S. Friedman, a
resident of the State of Georgia and a principal shareholder of Seller
(“Friedman”); Fyodor Petrenko, a resident of the State of Georgia and a
principal owner of Purchaser (“Petrenko”). In this Agreement, Purchaser, Seller,
Company, Friedman and Petrenko are sometimes referred to individually as a
“Party” and collectively as the “Parties”.


WITNESSETH:


WHEREAS, the Parties entered into that certain Stock Purchase Agreement, dated
as of October 6, 2011 (the “Purchase Agreement”) (capitalized terms not
otherwise defined herein shall have the same meanings as set forth in the
Purchase Agreement);


WHEREAS, the Parties have entered into that certain Agreement to Extend Closing,
dated as of October 14, 2011, pursuant to which the Parties agreed to extend the
Closing Date to October 21, 2011; and


WHEREAS, the Parties have entered into that certain Agreement to Extend Closing,
dated as of October 21, 2011, pursuant to which the Parties agreed to extend the
Closing Date to October 28, 2011; and


WHEREAS, the Parties desire to extend the Closing for an additional fourteen
(14) days to November 11, 2011, in exchange for the payment to the Seller of a
fully refundable deposit of Fifty Thousand Dollars and No Cents ($50,000.00)
(the “Closing Extension”);


NOW, THEREFORE, in consideration of the covenants, agreements, and promises
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto do hereby
covenant and agree as follows:


1.           Recitals. The recitals set forth above are incorporated by
reference and the Parties agree that they are true and correct.
 
2.           Extension of Closing Date. The Parties hereby agree that the
Closing shall take place at the offices of Purchaser’s counsel Busch, Slipakoff
& Schuh, LLP, 3350 Riverwood Pkwy, Suite 1550, Atlanta, GA 30339, commencing at
6:00 p.m., local time, on November 11, 2011, or such other place, time and date
as is mutually agreeable to the Parties, but shall be deemed effective October
1, 2011.
 
 
 

--------------------------------------------------------------------------------

 

 
3.           Payment.  In consideration for the Closing Extension, Purchaser is
paying to Seller, on the date hereof, a fully refundable deposit of Fifty
Thousand Dollars and No Cents ($50,000.00).  In the event that the Parties
consummate the Purchase Agreement on or before the Closing Date, the amount to
be paid to the Seller at Closing under Section 1.4(e)(ii) of the Purchase
Agreement shall be reduced to Four Hundred Thousand Dollars and No Cents
($400,000.00) and the Seller shall retain the $50,000.00 deposit.  In the event
that the Parties do not consummate the Purchase Agreement on or before the
Closing Date, the fully refundable deposit of Fifty Thousand Dollars and No
Cents ($50,000.00) shall be returned to Purchaser.


4.           Reaffirmation. Except as provided herein, the Purchase Agreement
shall remain in full force and effect as originally set forth.


5.           Counterparts. This Agreement may be executed and delivered by the
Parties in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.




[The Remainder of This Page Has Been Intentionally Left Blank]
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.



 
LIBERATOR, INC.
                   
By:
/s/ Louis S. Friedman
   
Name:
LOUIS S. FRIEDMAN
   
Title:
President and Chief Executive Officer
                   
By:
/s/ Ronald Scott
   
Name:
RONALD SCOTT
   
Title:
Chief Financial Officer
                   
FRIEDMAN:
                   
/s/ Louis S. Friedman
   
LOUIS S. FRIEDMAN, personally
                   
WEB MERCHANTS INC.
                   
By:
/s/ Louis S. Friedman
   
Name:
LOUIS S. FRIEDMAN
                   
By:
/s/ Ronald Scott
   
Name:
RONALD SCOTT
                   
WEB MERCHANTS ATLANTA, LLC
                   
By:
/s/ Fyodor Petrenko
   
Name:
FYODOR PETRENKO
   
Title:
Sole Member
                   
PETRENKO:
                   
/s/ Fyodor Petrenko
   
FYODOR PETRENKO, personally
 



 
 
 

--------------------------------------------------------------------------------

 